United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 21-3270
                    ___________________________

                          James Adam Wright, Jr.

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

                                Shelton, et al.

                 lllllllllllllllllllll Defendants - Appellees
                                   ____________

                 Appeal from United States District Court
               for the Eastern District of Arkansas - Central
                               ____________

                        Submitted: February 4, 2022
                          Filed: February 9, 2022
                               [Unpublished]
                              ____________

Before LOKEN, SHEPHERD, and GRASZ, Circuit Judges
                          ____________
PER CURIAM.

       Arkansas inmate James Wright, Jr. appeals following the district court’s1
adverse grant of summary judgment on his claims that defendants used excessive
force against him. We affirm the grant of summary judgment. See Cockram v.
Genesco, Inc., 680 F.3d 1046, 1051 (8th Cir. 2012). We agree with the district court
that Wright could not pursue a claim for damages against defendants in their official
capacities, see Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989); Serna v.
Goodno, 567 F.3d 944, 952 (8th Cir. 2009); Monroe v. Ark. State Univ., 495 F.3d
591, 593-94 (8th Cir. 2007); and that the record does not show that Officer Cotton
used excessive force, see Burgess v. Moore, 39 F.3d 216, 218 (8th Cir. 1994).
Regarding the individual-capacity claim against Officer Shelton, the district court
correctly applied the appropriate legal standard in concluding that Officer Shelton
used force in a good-faith effort to maintain or restore discipline, rather than
maliciously and sadistically to cause harm. See Hudson v. McMillian, 503 U.S. 1, 7
(1992). We conclude that, at most, the record establishes that this incident amounted
to an error in judgment as to how much force was required to maintain control of a
recalcitrant inmate with an admitted history of disciplinary violations for using force
against other officers. See Jackson v. Gutzmer, 866 F.3d 969, 974-75 (8th Cir. 2017).

      We also conclude that the court did not err in granting summary judgment
before ruling on Wright’s discovery motions. See Bradford v. DANA Corp., 249
F.3d 807, 810 (8th Cir. 2001).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________


      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-